

Exhibit 10.3


INDEMNIFICATION AGREEMENT




THIS INDEMNIFICATION AGREEMENT (the “Agreement”), dated as of ________, 200_, is
made by and between InnSuites Hospitality Trust (“Indemnitor” or “Trust”) and
_________________, a _______ of InnSuites Hospitality Trust (“Indemnitee”).
 
WITNESSETH:
 
WHEREAS, Indemnitee is [a Trustee and a member of a committee of the Board of
Indemnitor] [an executive officer of the Indemnitor].
 
WHEREAS, in consideration of Indemnitee serving as such [committee member and
Trustee] [executive officer], the Indemnitor has agreed to indemnify the
Indemnitee with respect to certain liabilities resulting from such service (the
“Indemnified Obligations”).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby,
Indemnitor agrees as follows:
 
1. Indemnity.
 


The Trust shall indemnify Indemnitee against all liabilities and expenses,
including amounts paid in satisfaction of judgments, in compromise or as fines
and penalties, and counsel fees, reasonably incurred by him in connection with
the defense or disposition of any action, suit or other proceeding by the Trust
or any other person, whether civil or criminal, in which he may be involved or
with which he may be threatened, while in office or thereafter, by reason of his
being or having been such a Trustee, officer, employee or agent, except in
respect of any matter as to which he shall have been adjudicated to have acted
in bad faith or with willful misconduct or reckless disregard of his duties or
gross negligence or not to have acted in good faith in the reasonable belief
that his action was in the best interests of the Trust; provided, however, that
as to any matter disposed of by a compromise payment by Indemnitee pursuant to a
consent decree or otherwise, no indemnification either for said payment or for
any other expenses shall be provided unless the Trust shall have received a
written opinion from counsel approved by the Trust to the effect that if the
foregoing matters had been adjudicated, they would likely have been adjudicated
in favor of Indemnitee or unless a meeting of the Trustees at which a quorum
consisting of Trustees who are not parties to or threatened with such action,
suit or other proceeding shall make such a determination. The rights accruing to
Indemnitee under this Agreement shall not exclude any other right to which he
may be lawfully entitled; provided, however, that Indemnitee may satisfy any
right of indemnity or reimbursement granted herein or to which he may be
otherwise entitled only out of the Trust property. The Trust may make advance
payments in connection with indemnification under this Agreement, provided that
Indemnitee shall have given a written undertaking to reimburse the Trust in the
event it is subsequently determined that he is not entitled to such
indemnification.
 
The level of the indemnification shall be to the full extent of the net equity
based on appraised and/or market value of the Indemnitor. 
 
2. Representations and Warranties.
 


Indemnitor hereby represents and warrants to the Indemnitee (which
representations
 
and warranties shall survive the execution and delivery of this Agreement) that
Indemnitor has taken all action required to make this Agreement its valid and
binding obligation, and this Agreement is the valid and binding obligation of
the Indemnitor, enforceable against the Indemnitor in accordance with its terms.
 


--------------------------------------------------------------------------------



3. Term of Agreement: Miscellaneous
 


A. This Agreement shall continue in force until the date that all Indemnified
Obligations have been paid or discharged.
 
B. This Agreement shall be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the laws of the State of Arizona.
 
C. This Agreement contains all the terms and conditions of the agreement between
the Indemnitee and Indemnitor. The terms and provisions of this Agreement may
not be waived, altered, modified or amended except in writing duly executed by
the party to be charged thereby.


D. Any notice shall be directed to the parties at the following addresses:


If to Indemnitor:
InnSuites Hospitality Trust
1615 E. Northern Avenue
Suite 102
Phoenix, Arizona  85020
Attention: President
 
with a copy to: 
 
James B. Aronoff, Esq.
Thompson Hine LLP
3900 Key Center
127 Public Square
Cleveland, Ohio  44114
If to the Indemnitee:
 
with a copy to: 
 



 
E. None of the parties to this Agreement shall have the right to assign,
transfer, convey, and/or otherwise sell (or enter into any agreement to do the
same), directly or indirectly, any interest it may have in or under this
Agreement without first having obtained the written consent of the other party,
which consent may be withheld in such other party’s sole and absolute
discretion.
 
 
F. Neither this Agreement nor any term hereof may be changed, waived,
discharged, or terminated orally, but only by an instrument in writing signed by
the party against whom the enforcement of the change, waiver, discharge, or
termination is sought or, in the case of a default, by the non-defaulting party.
 
 
G. The captions and article headings included in this Agreement are for
convenience only, do not constitute part of this Agreement, and shall not be
considered or referred to in interpreting the provisions of this Agreement.
 


--------------------------------------------------------------------------------



 
H. This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same instrument. The submission of a signature page transmitted by facsimile (or
similar electronic transmission facility) shall be considered as an “original”
signature page for purposes of this Agreement so long as the original signature
page is thereafter transmitted by mail or by other delivery service and the
original signature page is substituted for the facsimile signature page in the
original and duplicate originals of this Agreement.
 


IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
___ day of _______, 200_.
 



 
INDEMNITOR:
     
INNSUITES HOSPITALITY TRUST
             
By: 




 
INDEMNITEE:
               




